REGAN, Judge.
This litigation emanates from the same accident, the facts and pertinent issues of which are the same as those found in the case of Maloz v. New Orleans Public Service, Inc., and Pacific Indemnity Company, La.App., 65 So.2d 339. In that case we were of the opinion that the accident was caused solely through the negligence ’of Wilson L. Maloz and there is not a scintilla of evidence to indicate that plaintiff herein, Mrs. Patterson or the defendant, the New Orleans Public Service, Inc. was in any way negligent.
Ordinarily the only remaining query which would be posed for our consideration would be the monetary evaluation of the personal injuries sustained by the plaintiff herein, however, there is a stipulation in the record between counsel for plaintiff and defendants “that in the event this court should render any judgment for Mrs. Patterson and against any of the defendants herein that the amount of the judgment will be $1200.00.”
This was the amount of the judgment rendered by the trial court for personal injuries, medical expenses and loss of salary incurred by Mrs. Patterson.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.